                                                                            FILED
                       UNITED STATES DISTRICT COURT                  January 18, 2019
                      EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:11-CR-00450-TLN

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
PYOTR BONDARUK,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release PYOTR BONDARUK , Case No.

2:11-CR-00450-TLN Charges 18 U.S.C. § 1349, 18 U.S.C. § 1014, and 18 U.S.C. §

1957, from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Released pending disposition of appeal. The

                             Defendant shall appear before a Magistrate Judge

                         X   within 48 hours of his release and shall remain on the

                             same conditions that were previously established for

                             his pretrial release until such time.

      Issued at Sacramento, California on January 18, 2019.




                                   By:

                                         District Judge Troy L. Nunley
